- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH June, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International load factor is the best recorded in our history for May Domestic yield increased a high single digit compared to last month São Paulo, June 14, 2010  (BOVESPA:TAMM4, NYSE: TAM) Brazilian National Civil Aviation Agency (ANAC) disclosed today the operating data for May 2010. TAM Airlines Domestic market Comparing May 2010 with the same period of the previous year, our demand (in RPKs) growth 9.4%, witch combined to an increase of 8.6% in our supply (in ASKs), drove to an increase in our load factor by 0.4 p.p. reaching 57.1%. Our market share for the month was 40.9%. In the period from January to May 2010, compared to 2009, we grew in demand by 12.5%, while our supply grew 7.4%, resulting in an increase in our load factor by 2.9 p.p. to 65.6%. Our market share for the period was 42.1%. As mentioned last month, April and May are seasonally the weakest months of the year, which is reflected in load factors presented. Nevertheless, we increased our domestic yield by a high single digit when compared to the previous month. This increase in yield reflects rationality observed so far in the market, allowing an increase in tariffs, combined to a better quality of the yield, due to the profile of passengers flying by business purposes, concentrated at peak hours. According to our expectations and as observed in the first days of the month, in June, our yield should continue recording sequential increase. International market In the international market, we havent observed demand reduction due to seasonality, and for the eighth consecutive month, we increased our load factor comparing to the same month of the previous year reaching 77.8%, the best May in our history. We observed an expressive increase of 12.3 p.p. due to the combination of the increase in demand by 22.5% with a supply increase by 3.1%. Our market share for the month was 87.9%. In the period from January to May 2010, our load factor reached 76.5%, an increase of 5.8 p.p. compared to the same period of the previous year. Our market share for the period was 84.3%. International yield in dollars shall remain above comparing to the same month of the previous period and flat in the sequential comparison. On May 13 th we celebrated our entry into the Star Alliance, the largest airline alliance in the world, bringing us to a new level in our journey towards the consolidation of TAM as a global Brazilian airline. As an estimate, we expect an increase of US$ 60 million per year in our revenues after entering into the Star Alliance. The experiences reported by other companies show that the number of transported passengers increases by 3% to 5% per year after entering into the alliance. We are the seventh largest airline in the Star Alliance, witch with our input, now offers more than 21 thousand flights a day, flying to over 1,100 airports worldwide. Pantanal Airlines Comparing May 2010 to May 2009, once again we achieved an important sequential increase in the load factor by 8.6 percentage points. This increase is the result of an increase of 25.3% in demand, combined to a supply rising by 8.2%. Compared to April 2010, the load factor increased by 1.9 percentage points. Mays market share was 0.16%. In the period from January to May, we had a load factor 7.1 percentage points higher than the same period last year. The market share of the period was 0.13%. We continue to observe important improvements on punctuality and regularity indexes, highly valued attributes, and witch increase passengers reliance on the company. In May, TAM and Pantanal reactivated a codeshare agreement to six destinations in three different Brazilian States from São Paulo: Araçatuba, Bauru, Marília e Presidente Prudente (SP), Juiz de Fora (MG) e Maringá (PR). Tables See below our operating data for the month of April and for the period from January to May: Domestic Market May 2010 May 2009 Var. % YoY April 2010 Var. % MoM Jan-May 2010 Jan-May 2009 Var. % YoY TAM ASK (millions)  Supply 8,6% 3,1% 7,4% RPK (millions)  Demand 9,4% -6,1% 12,5% Load Factor 57,1% 56,7% 0,4p.p. 62,7% -5,6p.p. 65,6% 62,7% 2,9p.p. Market share 40,9% 44,9% -4p.p. 42,1% -1,2p.p. 42,1% 48,6% -6,5p.p. Pantanal ASK (millions)  Supply 12 11 8,2% 11 8,4% 58 52 10,5% RPK (millions)  Demand 8 6 25,3% 7 11,8% 35 28 25,1% Load Factor 63,0% 54,4% 8,6p.p. 61,1% 1,9p.p. 60,9% 53,8% 7,1p.p. Market share 0,16% 0,15% 0,01p.p. 0,14% 0,02p.p. 0,13% 0,14% -0,01p.p. International Market May 2010 May 2009 Var. % YoY April 2010 Var. % MoM Jan-May 2010 Jan-May 2009 Var. % YoY TAM ASK (millions)  Supply 3,1% 10,6% 1,3% RPK (millions)  Demand 22,5% 15,8% 9,7% Load Factor 77,8% 65,5% 12,3p.p. 74,4% 3,4p.p. 76,5% 70,7% 5,8p.p. Market share 87,9% 86,9% 1p.p. 85,4% 2,6p.p. 84,3% 85,8% -1,5p.p. About TAM: ( www.tam.com.br ) We have been the leader in the Brazilian domestic market for more than four years, and held a 42.1% domestic market share and 85.4% international market share in April 2010. We operate regular flights to 43 destinations throughout Brazil and we serve 82 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 72 other destinations in the U.S., Europe and South America. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 6.9 million subscribers and has awarded more than 10.5 million tickets. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. Contacts Investor Relations: Líbano Miranda Barroso (CEO and Investor Relations Director ) Ricardo Froes (CFO) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: MVL Comunicação Phone.: (55) (11) 3594-0328 equipetam@mvl.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2010 TAM S.A. By: /
